Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.

Drawings
The drawings were received on 29 August 2022.  These drawings are unacceptable because the changes are not in compliance with 1.84(h)(3).
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “tool case” of claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 11 of “tool case” fails to comply with the written description requirement.  The original disclosure makes no mention of tools in any manner.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and its dependents are indefinite because it is not clear whether claim 6 is drawn to the sub-combination of a closure device only, for use with some storage container having a cover element and a base element, or whether the claim is drawn to the combination of a closure device and a storage container having a cover element and a base element.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 6 lines 1-2, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 5-9, requiring the first connection element be positioned on the cover element and the second connection element be positioned on the base element in such a way that the first and second connection element at least partially bear against one another when the cover element and the base element bear against one another to close the storage container).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the storage container having a cover element and a base element is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the storage container having a cover element and a base element are considered to be merely functional.  On the other hand, clarification of the scope of claim 6 is required.
Claim 11 is led to be indefinite as the metes and bounds of “tool case” are unclear.  It is unclear if “tool” imparts any structure to the case.  As the original disclosure is silent towards tools and as tool is present in the preamble the claim will be interpreted as if “tool” does not impart any structure.
Claim 12 recites the limitation "the other distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is led to be indefinite as it is unclear if “the other distance” is a newly recited feature or refers back to “another distance” of claim 6.  In light of the original disclosure the claim will be interpreted as the latter, however further clarification and correction are required. 
Claim 15 is led to be indefinite as it has been amended to depend on itself.  It is unclear what the correct dependency of this claim is.  The claim will be interpreted as if it were dependent on claim 6.
Claim 19 recites the limitation "the cutouts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is led to be indefinite as it has been amended to depend on itself.  It is unclear what the correct dependency of this claim is.  The claim will be interpreted as if it were dependent on claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6, 8, 10, 11, 13, 16-18, 20, 21, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20060049640).
Claim 6:  Lee discloses a locking mechanism 3 (closure device) for a tool box (storage container) having a second casing 20 (cover element) and a first casing 10 (base element), the locking mechanism 3 (closure device) comprising: a locking unit 60 (first connection element); a seat 31 (second connection element); and a snapping member 50 (locking element), wherein the locking unit 60 (first connection element) is positioned on the second casing 20 (cover element) and the seat 31 (second connection element) is positioned on the first casing 10 (base element) in such a way that the locking unit 60 (first connection element) and seat 31 (second connection element) at least partially bear against one another when the second casing 20 (cover element) and first casing 10 (base element) bear against one another to close the tool box (storage container), the snapping member 50 (locking element) being positionable on the first casing 10 (base element) reversibly in a locking position or release position, wherein, in the locking position, separation of the locking unit 60 (first connection element) from the seat 31 (second connection element) is prevented, and, in the release position, separation of the locking unit 60 (first connection element) from the seat 31 (second connection element) is allowed; the locking unit 60 (first connection element) having a first frontal plane, the seat 31 (second connection element) having a second frontal plane, and the snapping member 50 (locking element) having a third frontal plane, the first and second frontal plane being oriented parallel to one another and the third frontal plane having a distance from the first frontal plane and having another distance from the second frontal plane when the snapping member 50 (locking element) is situated in the locking position, the distance being selected to avoid a force or momentum transfer from the snapping member 50 (locking element) to the locking unit 60 (first connection element) and seat 31 (second connection element) (see annotated fig. 6 below and fig. 1).
The distance inherently or in the alternative obviously is selected to avoid a force or momentum transfer from the snapping member 50 (locking element) to the locking unit 60 (first connection element) and seat 31 (second connection element) as the prior art combination discloses a structurally identical layout to the claimed closure device (see annotated fig. 6 below and fig. 1). If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the distance of the prior art will not avoid any force or momentum transfer from the snapping member 50 (locking element) to the locking unit 60 (first connection element) and seat 31 (second connection element). Otherwise a prima facie case of obviousness has been established. MPEP 2112 & 2113

    PNG
    media_image1.png
    521
    574
    media_image1.png
    Greyscale

Claim 8:  Lee discloses wherein the locking unit 60 (first connection element) defines a locking rib 65 (first constituent part) of a latching closure, and the snapping member 50 (locking element) defines a snapping portion 55 (second constituent part) of the latching closure, the snapping member 50 (locking element) being releasable with respect to the locking unit 60 (first connection element) (see fig. 6).
Claim 10:  Lee discloses a tool box (storage container) comprising the locking mechanism 3 (closure device) as recited in claim 6.
Claim 11:  Lee discloses a tool box (tool case) comprising the locking mechanism 3 (closure device) as recited in claim 6.
Claim 13:  Lee discloses the snapping member 50 (locking element) covering fronts of the locking unit 60 (first connection element) and seat 31 (second connection element) in the locking position (see annotated fig. 6 above).
Claim 16:  Lee discloses the snapping member 50 (locking element) being a flap with a first end, a second end, a first side wall, a second side wall, a front side and a rear side, the rear side and the first and second side walls forming an concave inner surface (see annotated partial fig. 3 below and annotated fig. 6 above).

    PNG
    media_image2.png
    225
    405
    media_image2.png
    Greyscale

Claim 17:  Lee discloses wherein the rear side contains the third frontal plane (see annotated fig. 6 above).
Claim 18:  Lee discloses the second end having two pivot bores 51 (cutouts) (see annotated partial fig. 3 above).
Claim 20:  Lee discloses wherein the seat 31 (second connection element) has a first side face, a second side face, a rear side, a front side and a bottom face (see annotated partial fig. 3 below and annotated fig. 6 above).

    PNG
    media_image3.png
    308
    283
    media_image3.png
    Greyscale

Claim 21:  Lee discloses the second frontal plane extending along the front side (see annotated partial fig. 3 and annotated fig. 6 above).
Claim 23:  Lee discloses the tool box (storage container) further comprising the second casing 20 (cover element) and a first casing 10 (base element), the second casing 20 (cover element) and a first casing 10 (base element) defining a cavity when the tool box (storage container) is closed, the locking unit 60 (first connection element) and seat 31 (second connection element) being arranged on a front side of the tool box (storage container) (see fig. 1).
Claim 24:  Lee discloses wherein front side has a depression and the locking unit 60 (first connection element) and seat 31 (second connection element) are located in the depression (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060049640) as applied to claim 6 above, and further in view of Dickinson (US 6085928).
Claim 9:  Lee discloses the claimed invention except for the first connection element including an elevation having a rectangular cross-sectional area, and the second connection element containing a depression corresponding to the elevation and having a further rectangular cross-sectional area, the elevation at least partially receivable in the depression when the first connection element bears against the second connection element.
Dickinson teaches a first connection element including an elevation having a rectangular cross-sectional area, and a second connection element containing a depression corresponding to the elevation and having a further rectangular cross-sectional area, the elevation at least partially receivable in the depression when the first connection element bears against the second connection element (see annotated fig. 3 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the locking unit 60 (first connection element) to have an elevation with a rectangular cross-sectional area and to have modified the seat 31 (second connection element) to have a depression having a further rectangular cross-sectional area that can at least partially receive the elevation when the locking unit 60 (first connection element) bears against the seat 31 (second connection element), as taught by Dickinson, in order to provide positive engagement between the locking unit 60 (first connection element) and seat 31 (second connection element) to ensure proper seating and prevent slipping or displacement out of alignment.
Claim 22:  The combination discloses wherein the seat 31 (second connection element) has a first side face, a second side face, a rear side, a front side and a bottom face, the depression extending upwardly from the bottom face (see annotated partial fig. 3 below and annotated fig. 6 above).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060049640).
Claim 15:  Lee discloses the claimed invention except for the distance being between 2 and 10 mm.  It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to have made the distance between 2 and 10 mm, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also MPEP 2144.04.  It is further noted that no criticality has been established for this range.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20060049640) as applied to claim 18 above, and further in view of Dickinson (US 6085928).
Claim 19:  Lee discloses two first pivoting connecting portions 101 (cutouts) that are circular and receive a second pivot shaft 38 (see fig. 1 and P. 0026-0027).
Lee does not disclose the cutouts being semicircular.
Dickinson teaches a latch body 52 with lugs 70 having lug recesses 74 adapted to pivotally receive a second pivot bar 58 of a linking member 54 with a snap-fit connection, wherein the lug recesses 74 include a semicircular cutout portion (see fig. 1, 6, and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the first pivoting connecting portions 101 with lug recesses 74 including a semicircular cutout portion to attached to the second pivot shaft 38, as taught by Dickinson, in order to reduce materials and associated costs.

Claim(s) 6-8, 10-13, 16-18, and 23-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kahl (US 5125697) and further in view of Lee (US 20060049640).
Claim 6:  Kahl discloses a closure device for some storage container having a cover element and a base element, the closure device comprising: a first connection element; a second connection element; and a latch assembly 13 (locking element), wherein the first connection element is positioned on the lid 11 (cover element) and the second connection element is positioned on the base portion 12 (base element) in such a way that the first and second connection element at least partially bear against one another when the cover element and the base element bear against one another to close the storage container 10, the latch assembly 13 (locking element) being positionable on the base portion 12 (base element) reversibly in a locking position or release position, wherein, in the locking position, separation of the first connection element from the second connection element is prevented, and, in the release position, separation of the first connection element from the second connection element is allowed; the first connection element having a first frontal plane, the second connection element having a second frontal plane, and the latch assembly 13 (locking element) having a third frontal plane, the first and second frontal plane being oriented parallel to one another and the third frontal plane having a distance from the first frontal plane and having another distance from the second frontal plane when the latch assembly 13 (locking element) is situated in the locking position, wherein the latch assembly 13 (locking element) can be utilized with containers of essentially all configurations with the container depicted merely to show the environment for latch assembly 13 (locking element) and the first and second connection element are depicted as extending fully across their respective recess 16 and 19 such that a portion of the latch assembly 13 (locking element) contacts the first frontal plane of the first connection element (see annotated fig. 4 below and fig. 2 & C. 2 L. 67-C. 3 L. 2).
Kahl does not disclose the distance being selected to avoid a force or momentum transfer from the locking element to the first connection element and second connection element.
Lee discloses a tool box having a first casing 10 and a second casing 20, wherein a locking mechanism 3 has a locking unit 60 located in a recess of the second casing 20 and a seat 31 located in a recess of the first casing 10, wherein the locking unit 60 and seat 31 extend only partially across the recesses of the first and second casings 10 & 20 such that the locking unit 60 and seat 31 are receivable in a snapping member 50 (see fig. 1-2 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the first and second connection element to extend only partially across the recesses 16 & 19 such that they are receivable in the latch assembly 13 (locking element), as taught by Lee, as Kahl discloses that the latch assembly 13 (locking element) can be utilized with containers of essentially all configurations and in order to reduce materials and protect the first and second connection element from damage.
The distance of the combination inherently or in the alternative obviously is selected to avoid a force or momentum transfer from the latch assembly 13 (locking element) to the first connection element and second connection element as the prior art combination discloses a structurally identical layout to the claimed closure device (annotated fig. 4 below and fig. 2). If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the distance of the prior art combination will not avoid any force or momentum transfer from the latch assembly 13 (locking element) to the first connection element and second connection element. Otherwise a prima facie case of obviousness has been established. MPEP 2112 & 2113

    PNG
    media_image4.png
    403
    480
    media_image4.png
    Greyscale

Claim 7:  The combination discloses wherein the latch assembly 13 (locking element) includes a first end, a second end, a first side wall and a second side wall, forming, together with the third frontal plane, a concave inner surface, the first and second connection element being receivable in the concave inner surface (see annotated fig. 4 above and annotated fig. 2 below).

    PNG
    media_image5.png
    391
    474
    media_image5.png
    Greyscale

Claim 8:  The combination discloses wherein the first connection element defines a rib 37 (first constituent part) of a latching closure, and the latch assembly 13 (locking element) defines a lug member 36 (second constituent part) of the latching closure, the latch assembly 13 (locking element) being releasable with respect to the first connection element.
Claim 10:  The combination discloses a storage container 10 comprising the closure device as recited in claim 6.
Claim 11:  The combination discloses a storage container 10 (case) comprising the closure device as recited in claim 6.
Claim 12:  The combination discloses the distance being a distance X and the another distance being larger than X (see annotated fig. 4 above).
Claim 13:  The combination discloses the latch assembly 13 (locking element) covering fronts of the first and second connection elements in the locking position (see annotated fig. 4 above).
Claim 16:  The combination discloses the latch assembly 13 (locking element) being a flap with a first end, a second end, a first side wall, a second side wall, a front side and a rear side, the rear side and the first and second side walls forming an concave inner surface (see annotated fig. 2 below and annotated fig. 4 above).

    PNG
    media_image6.png
    430
    396
    media_image6.png
    Greyscale

Claim 17:  The combination discloses wherein the rear side contains the third frontal plane (see annotated fig. 2 and 4 above).
Claim 18:  The combination discloses the second end having two cutouts (see annotated fig. 2 above).
Claim 23:  The combination discloses the storage container 10 further comprising the lid 11 (cover element) and the base portion 12 (base element), the lid 11 (cover element) and base portion 12 (base element) defining a cavity when the storage container 10 is closed, the first and second connection elements being arranged on a front side of the storage container 10 (see annotated fig. 4 above and fig. 1).
Claim 24:  The combination discloses wherein front side has a depression and the first and second connection elements are located in the depression (see annotated fig. 2 above).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
The drawing objections in paragraph 4 of office action dated 27 April 2022 are withdrawn in light of the amended disclosure filed 29 August 2022.
The specification objections in paragraph 6 of office action dated 27 April 2022 are withdrawn in light of the amended disclosure filed 29 August 2022.
The claim objections in paragraphs 7-11 of office action dated 27 April 2022 are withdrawn in light of the amended claims filed 29 August 2022.
The 35 U.S.C. § 112 rejections in paragraphs 12-14 & 18-19 of office action dated 27 April 2022 are withdrawn in light of the amended claims filed 29 August 2022.
Applicant’s arguments, see page 11, filed 29 August 2022, with respect to Okouchi have been fully considered and are persuasive.  The rejection of claims 6, 8, 10, and 11 in view of Okouchi has been withdrawn. 
Applicant's arguments filed 29 August 2022 and directed to Kahl applied under 102 have been fully considered but they are not persuasive.
In response to applicant’s argument that Fig. 1 now shows the plane upon which the section view of Figures 6 and 7 is taken, the Examiner responds that figures 6 and 7 are taken along different planes and as such cannot be distinguished by one broken line.
In response to applicant’s argument that claim 6 is clearly directed to the closure device only and that functional terms are used, the Examiner responds that the limitations “the first connection element is positioned on the cover element” and “the second connection element is positioned on the base element” are not functional.  These limitations positively recite the cover element and the base element which are not part of the claimed closure device.
In response to applicant’s argument that Lee has a different mechanism to avoid force transfer, that there is absolutely no indication that any possible distance is “selected to avoid a force or momentum transfer from the locking element to the first and second connection elements”, and that any possible distance appears to be irrelevant to any possible force transfer in Lee as the catch 45 performs this function, the Examiner replies that P. 0029 provides that “a catch 45 is mounted in the mounting recess 39 of the seat 31 to limit the limit portion 43 of each of the two torsion springs 40, so that each of the two torsion springs 40 is not rotated or displaced by an external force”.  The catch keep the torsion springs 40 from being rotated or displaced by an external force, the catch does not perform the function of avoiding a force or momentum transfer from the locking element to the first and second connection elements.  En arguedo, even if the catch were to perform this function the distance would not be wholly irrelevant to any possible force transfer between the locking element to the first and second connection elements as a distance of 0 would clearly transfer forces.  Additionally, even if the catch were to perform this function, a problem can be solved by multiple solutions including those with synergistic effects.  While applicant argues that there is absolutely no indication that any possible distance is selected to avoid a force or momentum transfer from the locking element to the first and second connection elements, the Examiner reminds applicant that this is a functional limitation.  Any prior art structure which has a third frontal plane having a distance from a first frontal plane such that some amount of force or momentum transfer from the locking element to the first and second connection elements is avoided meets the limitation.  Here, as a distance in Lee exists between the third and first frontal planes some amount of force or momentum transfer from the locking 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736